Claims 1-22, are pending in this application.
Claim 1-20, are nonelected.
Restriction
The election of group II, claims 21-22, in the Paper filed 4/21/21, is hereby acknowledged. There is no indication if the election is with traversal. Therefore, it is deemed made without traversal.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22, is rejected under 35 U.S.C. 101 because the claimed inventions lack patentable utility.  Under US patent practice, a use claim without setting forth the steps involved in the process is an improper definition of a process, under 35 U.S.C.  See Ex parte Dunki, 153 USPQ 678 (Bd. App, 1967) and Clin. Products v. Brenner, 149 USPQ 475 (D.D.C., 1966). See below for further explanation.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap how compounds formula I are prepared from formula II.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al., EP 0 080 296 A1.
Brown et al., disclosed

    PNG
    media_image1.png
    199
    265
    media_image1.png
    Greyscale
, page 22.
Claim 22, cites intended use of the compound. Under the US patent practice, intended use is not a limitation of a compound or product. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

Claims 21-22, are rejected under 35 U.S.C. 103(a) as being unpatentable over Brown et al., EP 0 080 296 A1.
Applicant claims 
    PNG
    media_image2.png
    139
    174
    media_image2.png
    Greyscale
and its intended use for making compounds of formula I.
Determination of the scope and content of the prior art (MPEP 2141.01 
Brown et al., disclosed compounds 2, 5-7, 9-10, 13, and 24, from the table below 
    PNG
    media_image3.png
    103
    268
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    696
    302
    media_image4.png
    Greyscale

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant claims O instead of S as ring heteroatom.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from teachings by the prior art and the nature of the problem to be solved: applicant wanted to avoid the prior art.  
Brown et al., replaced S with O as shown below

    PNG
    media_image5.png
    136
    266
    media_image5.png
    Greyscale
.  Therefore, one of ordinary skill would have been motivated to replace S with O at the time the invention was made.  There is reasonable expectation of success because applicant did exactly as disclosed by the prior art.
Claim 22, cites intended use of the compound. Under the US patent practice, intended use is not a limitation of a compound or product. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-22, are provisionally rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 20-21, of co-pending Application No. 16/635,513. 
This is a provisional double patenting rejection because the claims have not in fact been patented.   Applicant is advised that a terminal disclaimer may not be used to overcome a "same invention" type double patenting rejection.  In re Thor-ington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); MPEP § 804.02.
Objection
Claims 21-22, are objected to as being dependent upon a nonelected base claim.  
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/TAOFIQ A SOLOLA/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
April 29, 2021